Title: James Madison to Arthur S. Brockenbrough, 2 December 1827
From: Madison, James
To: Brockenbrough, Arthur S.


                        
                            
                                Dear Sir
                            
                            
                                
                                     Montpellier
                                
                                 Decr. 2. 1827
                            
                        
                        
                        Understanding that notice has been given to all the Hotel-Keepers except Mr Minor that their appointments
                            are to cease at the end of the present year, I wish the effect of it to be limited to Mr. Chapman & Mr. Richeson
                            & Mr. Gray, it being the sense of the Executive Committee, that Mr. Spotswood and Mr. Conway should retain their
                            Hotels; and that in case Mr. John Carter should be willing to accept that of Mr. Gray, he should be appointed to it. My
                            letter to you of the 24th. Ult. referred to a communation to be received from
                            Genl. Cocke which it would seem had not reached you.
                        In case Mr. Minor should not chuse to remain a Hotel Keeper, the vacancy will be filled by the Visitors or
                            Executive Committee as the case may be With friendly respects
                        
                        
                            
                                James Madison
                            
                        
                    